J-S79014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM D. DAVIS,                          :
                                               :
                       Appellant               :   No. 2237 EDA 2017

           Appeal from the Judgment of Sentence February 29, 2016
               In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0003579-2014


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                   FILED MARCH 06, 2018

        William D. Davis appeals from the judgment of sentence imposed on

February 29, 2016, in the Court of Common Pleas of Chester County, following

his conviction on charges of possession and possession with intent to deliver

marijuana.1 Davis was sentenced to a term of 18 to 48 months’ incarceration.

In this timely appeal, Davis claims the trial court erred in failing to grant his

motion to suppress. Davis argues Pennsylvania State Trooper Luke Straniere

did not have either reasonable suspicion or probable cause to conduct a K-9

sniff of the car he was driving. After a thorough review of the submissions by

the parties, relevant law, and the certified record, we affirm.

        The trial judge provided a detailed recitation of his findings of fact in his

Pa.R.A.P. 1925(a) opinion.          We have reviewed the certified record and

____________________________________________


1   35 P.S. § 780-113 (a)(16), (30).
J-S79014-17



determine that the record supports the findings of fact. Rather than repeat

those facts here in toto, we adopt them as related on pages 1-11 of the Trial

Court Opinion dated December 3, 2015. For ease of reference, we note that

Trooper Straniere initially conducted a lawful traffic stop after witnessing the

vehicle driven by Davis, following a tow truck too closely and travelling 73

mph in a 65 mph zone. This traffic stop occurred September 4, 2015, at 1:40

p.m., on I-76, approximately at mile marker 304, near West Nantmeal

Township in Chester County. Trooper Straniere did not issue Davis a citation.

After returning relevant paperwork to Davis and telling him he was free to

leave, Trooper Straniere asked Davis more questions, which Davis voluntarily

answered. Shortly into that conversation, the trooper asked Davis if he could

search the car.      Davis declined and sought to leave.     However, Trooper

Straniere had already determined Davis’s passenger was wanted on a warrant

out of Harrisburg. The trooper told Davis he was free to leave, but his car was

not.    At this point, the Commonwealth concedes, 2 the interaction between

Davis and Trooper Straniere went from a mere encounter to an investigative

detention. Subsequently, back-up arrived and Davis’s passenger, Abraham

Reese, was taken into custody, and a K-9 unit arrived to conduct a sniff search

of the car.    The K-9 alerted to the trunk and approximately 14 pounds of

marijuana were found therein.

       We begin our analysis by reciting our well-settled standard of review:

____________________________________________


2   See Commonwealth Brief at 15.

                                           -2-
J-S79014-17


      Our standard of review in addressing a challenge to a trial court's
      denial of a suppression motion is limited to determining whether
      the factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct.

Commonwealth v Jones, 874 A.2d 108, 115 (Pa. Super. 2005) (citation

omitted).

      Additionally, our review is limited to the record developed during the

suppression hearing; we may not consider evidence presented only at trial.

See generally In re L.J., 79 A.3d 1073 (Pa. 2013).          This admonition is

tempered herein by the fact that Davis was found guilty by stipulated facts

from the suppression hearing.     Accordingly, the evidence presented at the

suppression hearing is identical to the trial evidence.

      Further, “there need not be probable cause to conduct a canine search

of a place; rather, the police need merely have a reasonable suspicion for

believing that narcotics would be found in the place subject to the canine

sniff.” Commonwealth v. Rogers, 849 A.2d 1185, 1190 (Pa. 2004).

      Finally, a determination of reasonable suspicion is based upon the

totality of the circumstances. We recognize that,

      the totality of the circumstances test does not limit our inquiry to
      an examination of only those facts that clearly indicate criminal
      conduct. Rather, even a combination of innocent facts, when
      taken together, may warrant further investigation by the police
      officer.

Rogers, 849 A.2d at 1189 (citation omitted).

      Given the facts as cited above and as found by the trial court, we must

determine whether Trooper Straniere possessed a reasonable suspicion that



                                      -3-
J-S79014-17



criminal activity was afoot when he detained Davis. See Commonwealth v.

Kemp, 961 A.2d 1247, 1260 (Pa. Super. 2008) (facts gathered during a legal

traffic stop may support investigatory detention even after suspect has been

informed he may leave).     Here, Trooper Straniere, a veteran Trooper with

significant specialized training in criminal interdiction, related multiple

indicators that led to his suspicion. The trial court found the following:

      The following circumstances are highlighted from the above
      findings of fact [pages 1-11] in support of this conclusion.

      When the trooper first approached the car, [Davis] announced
      that the car was owned by a third party, before the officer had
      even spoken. [Davis] was very nervous throughout the incident;
      he was overly friendly, laughing, burping and joking.

      When asked about his passenger, Reese, [Davis] again gave
      unsolicited information, telling the trooper that all the information
      the trooper had about Reese was correct, including his address.
      Reese’s later answers to the trooper’s questions contradicted what
      [Davis] had said.

      [Davis] carried an air freshener spray in his pocket, which is an
      odd item to carry, and a product that can be a masking agent for
      odorous items such as marijuana.

      Reese was highly nervous. He was sweating and would not
      engage in eye contact or conversation with the trooper. He was
      on his cell phone. Reese wore a long sleeved shirt depicting
      marijuana leaves.

      The two men gave conflicting stories of where they had been and
      what they had done. Although separated after the stop, both men
      were on their phones and able to communicate with one another.
      After they had the opportunity to text one another, [Davis]
      interrupted an unrelated conversation with the trooper to change
      his initial version of events to align with Reese’s version.




                                      -4-
J-S79014-17


     The two also gave conflicting answers about luggage. Initially,
     Reese responded that they had overnight bags. When [Davis]
     was asked if there was anything in the trunk, he said no, just
     personal. Later, when the trooper asked Reese if he had any
     weapons in his bags or luggage inside the car, Reese indicated he
     had no luggage.12

         12 When he approached the car for the initial stop, the
         trooper noticed fresh handprints on the trunk of the car,
         indicative that someone had been in the trunk.

     Reese was wanted on warrants. (This involved the trooper’s time
     throughout the stop, to gather information, arrange transport and
     await confirmation.) [Davis] was on federal probation. He also
     had a criminal record in Pennsylvania consisting of false reports in
     2008, drugs in 2009, felony drugs in 2010, resisting arrest in 2011
     and simple assault in 2014.

     The vehicle was coming from a drug source city, Philadelphia, and
     headed to another, smaller drug distribution city, Harrisburg.
     [Davis] may have initially said they drove to Conshohocken
     because those involved in drug distribution are aware of the
     negative reputation Philadelphia has as a source city.

     It is noted that all conversations were cordial. There was no
     physical threat towards the two individuals. The stop was early
     afternoon on September 4, 2014. The trooper’s questions were
     appropriate, as the situation evolved. Even after he first knew
     that he wanted to search the trunk, Trooper Straniere acquired
     additional information, such as [Davis’s] criminal record, the
     appearance of texting between the men, [Davis’s] efforts to
     conform his version of events to match Reese’s version, and the
     change in whether or not they had luggage. These additional facts
     strengthened the trooper’s reasonable suspicion.

     While many of these facts could be innocent, when taken together
     under the totality of the circumstances, they amounted to
     reasonable suspicion that criminal activity was afoot and
     supported the investigative detention. It was proper for the
     trooper to have a canine sniff the vehicle.

Trial Court Opinion, 12/3/2015 at 16-18.




                                    -5-
J-S79014-17



      In light of the foregoing, we find no error of law in the trial court’s

conclusion that, based upon the totality of the circumstances, Trooper

Straniere possessed a reasonable suspicion of criminal activity sufficient to

support the investigative detention of Davis and the canine sniff of Davis’s

vehicle. Accordingly, Davis is not entitled to relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/6/18




                                      -6-
                                                           ':«, ··•" ..
                                                           ...   ·:                                                                                                                                        1        .

                                                                      · .:A-I                                               Circulated 02/14/2018 02:30 PM                                                 I
                                                                                                                                                                                                           I
                                                                                                                                                                                                           I
                                                                                                                                                                                                           !


                  COMMONWEALTH OF PENNSYLVANIA                                                       IN THE COURT OF COMMON PLEAS

                                                                                                     CHESTER COUNTY. PENNSYLVANIA
                             vs
                                                                                                     CRIMINAL ACTION

                  WILLIAM DAVIS                                                                      NO. 3579-14
                                                                                                                                           ·:-?
                                                                                                                                                             ,-.>
                                                                                                                                                             .. �-
                                                                                                                                                             c.·            _. ....-�
                                                                                                                                                                                 _;
                                                                                                                                r·-;        ...-
                                                                                                                                �     ".   ;·   -,
                                                                                                                                 .·   ,:        ...           i
                  Kevin P. Pierce, Assistant District Attorney. on behalf of the Commonwealth. c\ .
                  1/-"vin Mark Wray, Esquire, on behalf of Defendant.                           r .:,
                                                                                                                                                                                ..··--�.
                                                                                                                                       ··-·..-..
                                                                                                                                       . : -r-,

                                                                                                                                                                     ,-.)

                                                                                                                                               .. - ·-·
                                                                                                                                            .,.....··
                                                                                                                                            •         •,;I                                               ';

                             Oerendant was charged with Possession with 'ruent to Deliver Marijuana, 35 P.S ·                                                                                                  l
                                                                                                                                                                                                               l
                                                                                                                                                                                                               I
                  780-113-A-30 and Possession of Controlled Substance. 75 P.S. 780-113-.A.-16.

                             0n rebtuary 23,           :'i_:: . -' 1..-''   ·"'..: ,d i,1e1.i · · .'i,;tion f,.:, Suppress: t:vi�.. ent.:;.::,.
                                                                                                                                                                                                               i
.__ ....          Defendant's vehicle.was stopped by _ _;::i State Trooper on the Pennsyivania Tlff�pike, In                                                                                                   I.
           ;I
           ;, ?
                                              . .�·�                                                                                                                                                           I

                                                                                                                                                                                                               I
           I.
           \ I
                  his Motion, he states,                                                                                                                                                    -·�
           I!                     ..
                      "The defendant contends that the police did not have reasonable suspicion or
           11 »rooable cause to believe t.h,.:rt the defendant was engaged in criminal =ctivitv, that the
           !J
              detention and arrest of the ci-..-:fi-:ndant was unlawful, and that all eviderce seized as �

           II
           I_
              result of the unlawful seizure of-the defendant and his vehicle - includi_ng the
              defendant's   statements and admissions and the items seized as a resultof the search
              of his automobile - must be suppressed as the fruit of unlawful police conduct."

                             On May 12, 2015, this court held a suppression hearing, which continued on                                                                                                        i
                                                                                                                                                                                                          . I

                  June 10, 2015 and concluded on August'3, 2015.
                                                                                                                                                                                                               I
                                                                                                                                                                                                               i




           II     FinqingsofFact:1
           11
                         .   Pennsylvania State Police Trooper Luke Straniere testified as follows. He has

                  been a trooper since 2006 and worked as an Eastern intelligence officer on the

                  Pennsylvania Turnpike since 2012. He has been assigned to the Shield Unit since
                                                                                                                                                                                                               I·
                                                                                                                                                                                                               I
           I      1



                                                                                                                                                                                                           I
                      The Findings of Facts are made without benefit of a transcript of the hearing.
           I,                                                                                                                                                                   ·.. :·�
                                                                                                                                                                                  .   :�   ..·
           11                                                                               1                                                                                                            . i
                                                                                                                                                                                                           l
           11
           1·1
             J                                                                                                                                                                                   .   \
                                                                                                                                                                                                           '
                                                                                                                                                                                                           I
                                                                                                                                                                                                         'i�
,.·
           II
           '1
                                                                    A �1-
           'I
      l
      I
           I          March, 2015. That unit runs an interdiction program to stop the flow of contraband in
      I
                      Pennsylvania and on the highways. Trooper Straniere has had 350 hours of training for

      I
      I
                      criminal interdiction, which covered, among other things, concealed assets in vehicles,

                      concealed drugs, how drugs are transported, individuals' behavior when stopped by the

                      police, contraband shipment to major cities, drug trends, case law and how to conduct a                 I
                      traffic stop."
                 i
                 ·,              In April, 2014, Trooper Straniere had training in what to do with a traffic ,;top, and
           !                                                                                                                  I
               II     criminal interdiction with commercial vehicles. He also took a three day advanced class j
               !lIi                                                                                                           !
                      regarding conducting a complete traffic stop, which addressed hidden compartments,
           l,I   t
                      driver behavior and reactions. He took several classes on interviewing and
               :{
               :I
          . !j
               I I    ;nt,1iTogatio11, how to question, hurnen U(·;1dvi!.:r and verbal anrt nun '!t'rbai
           11
                      communication. He has had drug training for marijuana and other controlled

           'I    I
                      substances such as heroin, cocaine, methamphetamine, ecstasy, and pills, prescribed

           11 and non-prescribed.
                 I
           lI
           !
                                .Trooper Straniere· instructs an interdiction class for the State Police. He a'so
                 !


                      assisted in the Shield program and has been a ride along instructor. He has patrolled



                      over 4,000 traffic stops and several hundred searches. He has made 100 to 150 or
                 I
           II .  I
                      more drug arrests, dozens of non-drug arrests and has testified as an expert in various


           !!         county courts and district courts. He has also seized cash as an interdiction trooper.
           ii
           l                    Trooper Straniere was on duty at 1 :40 pm on September 4, 2014 in an unmarked




                      2
                          Exhibit D-1, Trooper Straniere's resume, reflects his train;ng and experience.

                                                                                                                      ·
                                                                                                                          I
                                                                                                                          1

                                                                             2                                        .I
                                                                                                                          I
                     driving 73 mph in a 65 mph speed zone. The car was traveling directly behind a tow

                     truck, only one car length behind, which was much too close at a high rate of speed.'

                             The trooper initiated lights and siren and pulled the car over at the 301.4 mile

                     marker. As the trooper approached the passenger side he noticed hand prints on the

                     vehicle's trunk. A driver and passenger were seated in the car. Defendant was the

                     driver. Before the trooper said anything, Defendant said, "How you doing? This is my

                     mom's car." (Joint Exhibit 1, p. 1 ). Trooper Straniere asked for and received his driver's

                     license, registration and insurance documents. (Joint Exhibit 1, pgs. 1-2).

                             The trouper observed that the passenger was sweating and made no eye


           Ii
             I       contact. He wore a long sleeve shirt with marijuana leaves printed on it.

                             The trooper explained the violations to Defendant; going too fast and follow:ng


          'I         too closely. He returned to his vehicle's computer and tried              to   run checks on the driver.

 Ij                  His computer shut down several times. He kept re-booting it. The vehicle was

                     registered to Janet Gray in Harrisburg. Pursuant to the trooper's request, Defendant
·1                   stepped out of the_ car and consented to a pat-down. When the trooper felt a bulge, he

 r               found a Lysol air freshener spray in Defendant's right front pocket. (Joint Exhibit 1, p.
 I
 I
          .      2). The trooper told Defendant that his computer was down, and asked him to step to

                 the police car so he could get information. (Joint Exhibit 1, pgs. 2-3) .

                           . At the same time, the trooper checked Defendant's current address and social

                 security number, he asked Defendant where he was coming from and details about

                 what he had been doing. (Joint Exhibit 1, pgs. 3-8). Defendant said he was coming

                 from� friend's hous� in C�nshohocken, where they had stayed overnight, not going out,/ .
                                                        .                                                                           :




                 3
                     This is not on the MVR video because the trooper had to iind a safe place to initiate the traffic stop.

      I
      ii
      I!
                                                                          3
                                                                                                                                I
      II                                                                                                                        l
                                                                                                                                         .I
                                             I .
                                             \




                         just hanging out at his house.4 When asked about his passenger, Defendant said he

                         was his cousin, Abraham Reese. Without being asked, he told the trooper that all of the

                         information the trooper had on Reese was correct, including the address. (Joint Exhibit

                          1, pg. 6).   He said that Reese was a deejay. Defendant then talked with the trooper

                         about sports, work, and high school, making general small talk. (Joint Exhibit 1, pgs. 8-

                         10). Defendant was nervous, laughing, burping and joking. The trooper learned from a

                         second or third computer reboot that Defendant had a valid license and was not wanted.

                         However, the trooper learned that he was on federal probation.

                                 Trooper Straniere, after complaining again about his computer, went to the car to
                                                                                                                                    I
                         confirm the passenger's address. (Joint Exhibit 1, p. 10). In addition to asking the                       I
            I
                                                                                                                                    ,I
                ,1                                                                                                        ..
                         passenger, Mr. Reese, for his address. he asked where they were coming from and
                                                                                                                                    j
                         what they had been doing. (Joint Exhibit pgs. 10-11 ). Reese provided the trooper vyith a

            . different address than what Defendant had given him for Reese. When asked about
            I                                                                                                                       i
            I            their travel, Reese said they went to Philadelphia and stayed in Philadelphia. !Q.         He              l
   . i 11                did not mention Conshohocken, the location Defendant claimed they had been. He                             I
----1i----1-             indicated they had stayed overnight. It appeared that he indicated they went out to                        I
                 -clubs:-ld:-He-refased-to-look-atihe-tro-operan-d-h-e-wa-s-swe-alin�-ffe was on nis pfione:-i---

                     When the trooper asked Reese if they had "overnight bags and stuff like that," he said

                     yes. Id. Trooper Straniere returned to his vehicle and learned that there were two

                     warrants outstanding for Reese in Dauphin County.




                                                                                                                          ·l
                                                                                                                                I
                                                                                                                              I
                     4
                  Defendant said that while visiting his friend in Conshohocken, they drove down in daylight and stayed
                 overnight. Trooper Straniere asked, "Did you guys go out at all last night or did you just hang at the
                 house?" Defendant replied, "Nah, just hung out at the house." (Joint Exhibit 1, p. 7).
                                                                                                                           I
          1,                                                                                                               I
                                                                                                                           I

          11                                                         4                                                     f,
         .d                                                                                                               ·L
          1I                                                                                                              !
          .I•'- - . -
                                                  A-5

                  He told Defendant to hang out by Defendant's trunk. Defendant went to the back

          of his vehicle and sat on the ground. Defendant was also on his phone. The trooper

          called for another back-up patrol car because the passenger was wanted. This was

          approximately 16 minutes after the stop. (Joint Exhibit 1, p .. 12). The trooper remained

          in his vehicle, had further trouble with the internet, then called to ask the K-9 unit to be

          on standby; he was going to ask Defendant for consent to search, but wanted them

          alerted, to expedite it, if consent was denied. He said to the other trooper, "one way or

          another, I'm gonna try and search his vehicle." (Joint Exhibit .1, p.13). Trooper

          Straniere explained to his colleague some of the information, much of it conflicting, that

          he had learned from the two men and his observations. (Joint Exhibit 1, p. 13). He also
                                                                                                   .                      !
     . , said they were probably texting each other during the phone call. He had concluded,

          within approximately 20 to 23 minutes after·first speaking with Defendant, that he

          wanted to search the car. 5 Id.


                                            .
                 On the second day of testimony, June 10, 2015, the Commonwealth submitted

          Exhibit C-2, a copy of the motor vehicle recording (MVR) of the incident and played it for

       the court.6 The recording corroborated the testimony of Trooper Straniere set forth

 -al5ove. It conf1rmea Trooper Straniere naa continuous pro61ems with the computer

      failing.

                 The trooper was greatly annoyed with the computer, which was frozen, as he

      tried to confirm information. Id. He then learned, approximately six minutes after telling

      the other trooper on the phone\..that he wanted to search the car, that Defendant also


      5
     The time frames are estimates, per court notes during observation of the video during hearing.
      6
     The parties both attached a transcript of what was said in Exhibit C-2, to their post-hearing briefs. The
   transcripts were identical. The court has marked as Joint Exhibit 1, a copy of that transcript and is filing it
 j at the same time as the filing of this Opinion .
.I
 I                                                        5                                                           I
                                                                                                                      I
                                                                                                                      I
 I                                                                                                                   .i
         had a criminal history in Pennsylvania, of false reports in 2008, drugs in 2009, felony

         drugs in 2010, resisting arrest in 2011, and simple assault in 2014. He tried to call

         someone at the Dauphin County Sheriff's office. !Q. ·

                After phone discussions with other law enforcement personnel, he called

         Defendant over. He apologized for it taking so long, due to the computer problems, and

         told him that he was just issuing a warning. He returned to Defendant his information,

         cautioned him to slow down and watch his distance between vehicles, and told him to

         have a safe drive. This occurred approximately 32 minutes after the stop.

    'j          Defendant walked away. Immediately afterward.Trooper Straniere said, "Hey

         William. The, uh, traffic stop is over, I just had a couple more questions for you if that's

         ok. A lot of times what we see is people using their vehicles to transport illegal items on

         the turnpike, guns. valuable merchandise, stolen merchandise. uh, drugs, .... (Joint

         Exhibit 1, p. 14, lines 29-32).



                "You have anything il_legal with you inside the vehicle? Ok, no, no weapons with

         you?" l.Q.

                Defenaant responaea- "Notliing
                                       :       on me ..... lg.



                At that point Defendant randomly brought up the prior subject ·of what they did

         while in the area. He was changing his previous statement, likely after texting with

         Reese, to make a statement that was consistent with Reese's. (Joint Exhibit 1, p. 15).

         The trooper then returned to his questions. ·




I                                                                                                       I

                                                                                                        I
I·                                                                                                      1-
                                                      6                                                 1
11                                                                                                      !
!I                                                                                                      I
f   I                                                                                                   i,
                                                     A-1

                   Trooper.: "Now, the, uh, as far as any kind of, you have any marijuana with you

          in the vehicle?" (Joint Exhibit 1, p.15, lines 28-31 ).

                   Defendant responded: "No." Jg.

                   The trooper proceeded to question him if he had any cocaine or heroin or

          anything similar. Id. Defendant answered all questions in the negative.      Thereafter,

          the trooper asked if he could take a couple of minutes to search the vehicle, to be sure

          he did not have anything, and then he would send him on his way. (Joint Exhibit 1, p.

          15). The trooper also asked him if he had anything in the trunk, to which the defendant

          responded, "No ... Just personal." (Joint Exhibit 1, p. 16). Trooper Straniere reiterated to

          Defendant that he was free to go, but that he was asking Defendant for his consent to

          search the vehicle. (Joint Exhibit 1, p. 16). When. Defendant replied that. "There's

          nothing in the vehicle but, um, I'm free to go and I just want to be on my way." (Jg., lines

          33-34). The trooper then replied, "You're free to go. Your car's not free to go." (Id., line

          36). He told him to stand by for a second. Approximately 34 minutes had elapsed since
I
I'
I
          the stop.

                  Trooper Straniere then began to remove passenger Reese. He asked him if he



          him and informed him that there was a warrant for his arrest in Harrisburg. (Joint

          Exhibit 1, pgs. 16-17). This time Reese said he had no luggage, which conflicts with his

          earlier statement Id. The passenger was to be transported by the second trooper who

          had arrived, after they received confirmation from Dispatch on his paperwork. (Joint

          Exhibit 1, p. · 11 ).




                                                         7                                       . ·. : It


     1.
                                  .· ·.
                                   -,


                                                                                                         I
                   Trooper Straniere returned to speaking with Defendant. He told him again that

        he was free to go, but based on his training and experience, he felt like there was

        something potentially illegal inside the vehicle: (Joint Exhibit ·1, p. 17).              He wanted to

        believe Defendant, but "seeing was believing.'.' !Q. He informed Defendant that he

        could say no to the search, and the trooper would call a dog to run the car's exterior. He

        told Defendant he was free and that he could get a ride with the other trooper or he

!       could wait by the car while the dog ran the car's exterior. If it did not "hit," then

        Defendant would be on his way. If the dog "hit," the trooper would search the car.

        (Joint Exhibit 1, p. 17).

                   The trooper reiterated the choices by stating three options: First, even though

        he did not have to, Defendant could let him search. Second, Defendant could say no to

        the search, and sit there with the vehicle until the dog arrived and did its task. The third

        option was that Defendant could leave with the other trooper, the dog would arrive and

        do its run of the vehicle and Defendant would be contacted. Id. After that, Defendant

        refused to allow the search. !Q. The trooper went back to his vehicle and called

        Dispatch for a trooper to bring the dog. At that point, approximately 37 minutes had

        elapsed since the traffic stop. The v1a�o was thenstoppea.
                                       7


                   Joint Exhibit 1 reflects that as the trooper talked to Dispatch, Abraham Reese

        began asking questions about his case. (Joint Exhibit 1, p. 18). Trooper Straniere

        explained the information he had received, listing him as wanted, with full extradition. !Q.

        He then told Reese that he would be taking a ride to Harrisburg. (Joint Exhibit 1, p. 19).

                  The trooper was still responsible for Rees3, the wanted passenger, when

    l   Dispatch made contact with him at approximately 40 minutes after the stop, because he

        7                                                                                                                 I
            This timeframe is based upon the court's notes during the viewing of the video at hearing.
                                                                                                                          I
                                                                                                                          I
                                                                                                                    .. 1 ...·
                                                                                                           . · .. · .. ·I..
                                                                               (



                  replied to Dispatch, "Trooper Carney is out here with me. Uh, we have one in custody,

                  uh, on the warrant, just waiting for the confirmation to come. Sergeant Frederick. uh,

                  also waiting on a K-9 for denied consent." (emphasis added). From this, it appears that

                  they were unable to transport Reese pending receipt of something further that

                  confirmed their information.

                         Trooper Straniere testified that Trooper Laudermilch, arrived with the dog and the

                  dog alerted the car. The dog arrived approximately 70 minutes after the stop.8 A box

                  found in the trunk contained 13 to 15 pounds of marijuana. Defendant claimed full

                  ownership of the drugs and took full responsibility. He was charged with possession

                  with intent to deliver and possession; his passenger was not charged with crimes

                  related to these drugs.

                         The trooper, who had extensive training and experience in drug interdiction,

                  enumerated indicators during his testimony that he considered in calling for the drug

                  dog, as follows:9 First, it was a third-party vehicle which is often used with contraband

                  because it creates a barrier to a direct link to the vehicle. One can say, ··1 did not know

                  it was there." Before the trooper ever spoke, Defendant announced that it was his

            mottier's car. Tfiis alerted-tile trooper-to Defendant's'uisassociation with the vehicle. - --

                        As he approached, he noted fresh handprints on the trunk which meant that

              someone had recently used the trunk.

                        Passenger Reese was almost shaking he was so nervous. He kept his eyes

              straight ahead; he made no eye contact with the officer. He wanted no interaction.



              8
                The Commonwealth states in its brief that the dog arrived 69 minutes after the stop, Defense states 1t
              was 71 minutes.
              9
                Some of the factors were discussed a! varying times during his testimony.

        I
        1                                                          9
I   '   11.
                                                         .A- 10           (


                 Reese's t-shirt had marijuana leaves printed on it. Trooper Straniere stated that

         in his experience one wears gear of things one supports.

                 Defendant had a bottle of Lysol disinfectant air freshener spray in his pocket.

.. .I    This was odd and unusual, outside the norm and is a masking agent for odors .

                 The trooper used a frequent interview technique, asking the same questions of

         both individuals. This generated conflicting answers about where they had been.10

         Later, after he spoke with them and he saw_Defendant texting on his phone, Defendant

         interrupted an unrelated matter to tell the trooper his changed version of events, now

         similar to Reese's version.

                 The trooper also recognized that Defendant continually tried to tell him that

         everything was okay and they were not breaking the law. When asked at the outset

         about his passenger, Defendant volunteered to the trooper, unsolicited, that all of

         Reese's information " ... is correct in there also." (Joint Exhibit 1, p. 6). He said that

         Reese's Walnut Street address was correct. Reese later said that the information was

        incorrect and his address was wrong.

                The trooper testified that people show signs of stress and nervousness in



        was overly talkative, agreeable, personable and he was often spitting and burping.

        Reese was the opposite, introverted, not looking in the eye, visibly nervous, sweating.

                Defendant was on the phone a lot, texting. The trooper found it odd when

        Defendant sat on the ground behind the back of his vehicle. He noted that people tend



        10
           Defendant said they went to Conshohocken and stayed overnight at his friend Kareem's house, not
        going out at all Reese said they went to Philadelphia stayed in Philadelphia, and indicated they went to
        clubs


                                                           10
                                                                                                                    I
                                                                                                                   ·1
                                                                                                                    I
                                                                                                                         -I
                                                    A- II                                                            -
                                                                        (



      to put physical barriers between the law and what they are protecting. In this case. it

      was Defendant's trunk.11

              Trooper Straniere asked Defendant if there was anything illegal in the vehicle.

      He testified that Defendant was smiling during the questions until he was asked about

      marijuana. At that question. Defendant stopped smiling.

              The trooper learned during the stop that Defendant was on federal supervision in

      the Harrisburg area and that he had a sizable criminal history including drug charges.

      The passenger was wanted on a warrant.

              Trooper Straniere has experience on the Pennsylvania Turnpike as it relates to

      drugs. He testified that Philadelphia is a source city, a drug distribution hub and the

     turnpike is a trafficking route. A lot of drug traffic emanates from Philadelphia. He said

     that Harrisburg is also a source city. It is a smaller distribution hub. He mentioned that

     those involved in the drug trafficking may· not mention Philadelphia because of its

     reputation, inferring that Conshohocken could be a cover in this matter.

             Trooper Straniere's testimony was found to be credible.

     Discussion:

             "Where a motion to suppress nas oeen filea. theBurden ison-th-e-commonwealth·1--

     to establish by a preponderance of the evidence that the challenged evidence is

     admissible." Commonwealth v. Irwin, 769 A.2d 517, 520 (Pa.Super. 2001), quoting

     Commonwealth v. Anderson, 753 A.2d 1289, 1291 (Pa.Super. 2000) and

     Commonwealth v. Hamilton, 673 A.2d 915, 916 (Pa. 1996).




     " Considering the location. alongside the turnpike. and the trooper's instructon to Defendant to go over
     by his car, this "indicator· rs disregarded.
                                                                                                                1.
Ir                                                      11                                                      II
II                                                                                                - ... -- "I·i
                                  (                      .A--1�

                         It is well established in Pennsylvania law that there are three categories of

                interaction between police officers and citizens. "The first is a 'mere encounter,' which

                need not be supported by any level of suspicion." Comm'?nwealth v. Caban. 60 A.3d
120, 127 (Pa.Super 2012), citing Commonwealth v. Acosta, 815 A.2d 1078, 1082

                (Pa.Super. 2003). "The second is an·'investigative detention,' which must be supported

                by reasonable suspicion." !Q.. "This interaction 'subjects a suspect to a stop and a

                period of detention, but does not involve such coercive conditions as to constitute the

                functional equivalent of an arrest." ·Caban, 60 A.3d at 127, quoting Commonwealth v.

                Phinn, 761 A.2d 176, 181 (Pa.Super. 2000), citing Commonwealth v. Ellis, 662 A.2d
1043, 1047 (Pa. 1995).
                                                                                                                .II
                       "The third category, a 'custodial detention,' must b� supported by probable

                cause." !Q.. '"The police have probable cause where the facts and circumstances within

                the officer's knowledge are sufficient to warrant a person of reasonable caution in the

                belief that an offense has been or is being committed."' Caban, 60 A.3d at 127, quoting

                Commonwealth v. Hernandez, 935 A.2d 1275, 1284 (Pa. 2007), quoting

                Commonwealth v. Rogers, 849 A.2d 1185 (Pa. 2004).

                       In Commonwealth v.Strickler, the Pennsylvania Supreme Court set fortnfhe

                following factors to assist in determining whether the interaction between a defendant

                and a police officer following the conclusion of a vali_d traffic stop is a mere encounter or

                an investigative detention:

                      (1) the presence or absence of police excesses; (2) whether there was physical
                      contact; (3) whether police directed the citizen's movements; (4) police demeanor
. !                   and manner of expression; (5) the location and time of the interdiction; (6) the ·
                      content of the questions and statements; (7) the existence and character of the .
                      initial investigative detention, including its degree of coerciveness; (8) 'the degree
                      to which the transition between the traffic stop/investigative detention and the ·

                                                                                                                 I
                                                             12                                                  I
          11
          ,.1
                                                                                                                 i
      .. l t                                                                                                     j
                   subsequent encounter can be viewed as seamless, ... thus suggesting to a
                   citizen that his movements may remain subject to police restraint,' ... and (9)
                   whether there was an express admonition to the effect that the citizen-subject is
                   free to depart. which 'is a potent, objective factor.'


            Caban. 60 A.3d at 127-128, quoting Commonwealth v. Kemp, 961 A.2d 1247, 1253

             (Pa.Super. 2008), quoting Strickler, 757 A.2d 884, 898-899 (Pa. 2000).

                   To establish reasonable suspicion to justify an investigative detention. an officer

            must "articulate specific observations which, in conjunction with reasonable inferences

            derived from those observations, led him to reasonably conclude, in light of his

            experience, that criminal activity was afoot and that the person he stopped was involved

            in that activity." Caban, 60 A.3d at 128, quoting Commonwealth v. Basinger, 982 A.2d
121. 125 (Pa.Super. 2009), quoting Commonwealth ·v. Reppert, 814 A.2d 1196, 1203

            (Pa.Super. 2002).

                   The totality of the circumstances must be considered when determining whether

            the officer had reasonable suspicion. Caban, 5·0 A.3d at 128, citing In re D.M., 781 A.2d
1161, 1163 (Pa. 2001). "In this regard, we must give 'dueweiqht ... to the specific

            reasonable inferences the police officer is entitled to draw from the facts in light of his

            experience."' Caban, 60 A.3d at 128, quoting Commonwealf�Coo�735��2ao73,
  I
• I
  I
            676 (Pa. 1999), quoting Terry v. Ohio, 392 U.S. 1, 27, 88 S. Ct. 1868 (1968).
  I

  I                The Pennsylvania Supreme Court noted that "the totality of the circumstances

            test does not limit our inquiry to an examination of only those facts that clearly indicate

            criminal conduct. Rather, 'even a combination of innocent facts, when taken together,

            may warrant further investigation by the police officer." Commonwealth v. Rogers, 849
A.2d 1185, 1189 (Pa. 2004). quoting Cook, 735 A.2d at 676. Of course, one can

      I
      II
      II                                                 13
      II
      I·
      • I                                                                                      ·· ..      r
                                                                                                          I

                                                                                                          I
                                    (


                  conceive of innocent explanations for a variety of facts. Yet, reasonable suspicion does

                  not require that the activity in question must be unquestionably criminal before an officer

                  may investigate further. Rogers, 849 A.2d at 1190,_ citing Cook, supra. "Rather, the test

                  is what it purports to be-it requires a suspicion of criminal conduct that is reasonable

                  based upon the facts of the matter." Rogers, 849 A.2d at 1190 ..

                         The most recent appellate case on this issue of an investigative detention

                  following a lawful traffic stop is the case of Commonwealth v. Nguyen, 116 A.3d 657

                  (Pa.Super. 2015). The Nquyen case quoted Commonwealth v. Jones, as follows:

                  "'Where the investigative detention at issue follows a lawful traffic stop, the officer must

                  demonstrate. cause    for suspicion after the end     of the initial stop, and independent of any .

                  basis on which he conducted the prior stop."' 116 A.3d 657, quoting Jones, 874 A.2d
108, 117 (Pa.Super. 2005). Applying this standard, the Nguyen court concluded that

                  information learned prior to the ending of the initial stop based on the traffic violation

                  could not serve as the basis of reasonable suspicion for the subsequent interaction after

                  the initial stop ended. 116 A.3d at 669.                                                                 I
                                                                                                                      .1
                         An examination of the Jones case upon which the Nguyer.i court relies reveals
·��--��·1-:-:---��-=--���.,-----:-,---:-�---:-:------,::--���-,-����-
                  that the Jones court relied on a line of cases, including Commonwealtnv:-Ortiz,fnat

                  held that an investigative detention following a lawful traffic stop must be justified by

                  articulable reasonable suspicion of criminal activity independent of that supporting the

                  initial stop. Jones, 874 A.2d at 117, citing Ortiz, 786 A.2d 261 (Pa.Super. 2001).

                         Thereafter, the Pennsylvania Superior Court clarified whether facts obtained

                  during the initial traffic stop can be used at all in the totality of the circumstances test in
                                                                             '

             I    assessing whether police had reasonable suspicion to conduct an investigative


             lI
            11
            lI
                                                                 14 .
                                                                                                                ..
                                                                                                                     I·,
                                                                                                                     ·..
                                                                                                                       1
            !I                                                                                                        :
                                         .A- is

detention. The Pennsylvania Superior Court emphatically stated, "we overrule Ortiz and

Johnson to the extent that they hold that facts gathered during a valid traffic stop cannot

be utilized to justify an investigatory detention occurring after a police officer has

indicated that a defendant is free to leave." Commonwealth v. Kemp, 961 A.2d 1247,

1260 (Pa.Super. 2008), citing Commonwealth v. Jacobs, 900 A.2d 368, 377 n. 9

(Pa.Super. 2006).

        Accordingly, the parties' reliance on the Nguyen court's conclusion that

information learned prior to the ending of the initial stop based on the traffic violation

could not serve as the basis of reasonable suspicion for the subsequent interaction after

the initial stop ended is misguided.

        It must also be noted that pursuant to the Pennsylvania constitution, a canine

sniff is a search. Rogers, 849 A.2d at 1190, citing Commonwealth v. Johnston, 530 A.2d
74, 79 (Pa. 1987). "Yet, this type of search is not treated like other searches as it 'is

inherently less intrusive upon an individual's privacy than other searches .... "'     kl The
Pennsylvania Supreme Court has "noted that 'this particular surveillance technique

amounts to a relatively minor intrusion upon privacy, much less than is involved, say, in

the physical entry and ransacl                                         ·A-'-/ltl        (


 afoot to support the investigative detention and canine sniff of the vehicle. The following

 circumstances are highlighted from the above findinqs of fact in support of this

 conclusion.

        When the trooper first approached the car, Defendant announced that the car

 was owned by a third party, before the officer had even spoken. Defendant was very

 nervous throughout the incident; he was overly friendly, laughing, burping and joking.

        When asked about. his passenger, Reese, Defendant again gave unsolicited

 information, telling the trooper that all of the information the trooper had about Reese

was correct, ·including his address.   Reese's later answers to the trooper's questions

 contradicted what Defendant had said.

        Defendant carried an air freshener spray in his pocket, which is an odd item to

carry, and a product that can be a masking agent for odorous items such as marijuana.

        Reese was highly nervous. He was sweating and would not engage in eye

contact or conversation with the trooper.     He was on his cell phone. Reese wore a long

· sleeved shirt depicting marijuana leaves.

       The two men gave conflicting stories of. where they had been and what they had
                                                                         --��------
done. Although separated after the stop, both men were on their phones and able to

communicate with one another. After they had the opportunity to text one another,

Defendant interrupted an unrelated conversation with the trooper to change his initial

version of events to align with Reese's version.

       The two also gave conflicting answers about luggage. Initially, Reese responded

that they had overnight bags. When Defendant was asked if there was anything in the




                                                                                             · I·
                                              , 16                                              l
                                                                                              . !.! .
                                                                                            . . I .- .
                                                   (
                                                                                    A-- 11

                         trunk_. he said no, just personal. Later, when the trooper asked Reese if he had any

                         weapons in his bags or luggage inside the car, Reese indicated he had no luggage.12

                                   Reese was wanted on warrants. (This involved the trooper's time throughout the

                         stop, to gather information, arrange transport and await confirmation.) Defendant was

                         on federal probation. He also had a criminal record in Pennsylvania consisting of false

                         reports in 2008, drugs in 2009, felony drugs in 2010, resisting arrest in 2011 and simple

                         assault .in 2014.

                                   The vehicle was coming from a drug source city, Philadelphia, and headed to

                         another, smaller drug distribution city, Harrisburg. Defendant may have initially said

                        they drove to Conshohocken because those involved in drug distribution are aware of

                        the negative reputation Philadelphia has as a source city.

                                   It is noted that all conversations were cordial. There was no physical threat

                        towards the two individuals. The stop was in the early afternoon on September 4, 2014.

                        The trooper's questions were appropriate, as the situation evolved. Even after he first

                        knew that he wanted to search the trunk, Trooper Straniere acquired additional

                        information, such as Defendant's criminal record, the appearance of texting between the
    I
.   I



                        men, Defendant's efforts               to conform       fi1s version of events to matcfi Reese's version,
    •I
        I               and the change in whether or not they had luggage. These additional facts
        I
        I               strengthened the trooper's reasonable suspicion.
        I
        I                         While many of these facts could be innocent, when taken together under the
            I           totality of the circumstances, they amounted to reasonable suspicion that criminal
            II
            !
                        12
                                When he approached the car for the initial stop, the trooper noticed fresh handprints on the trunk of the car. indicative that
                        someone had been in the trunk.


                                                                                                                                                                 .,
                 I
                                                                                         17
                 I .

                 I·.1                                                                                                                                            j.
                  (
                  \




activity was afoot and supported the investigative detention. It was proper for the

·trooper to have a canine sniff the vehicle.



       Accordingly; the following order is entered:

                                           ORDER

       AND NOW, this    _2
                         __ day of December, 2015 upon consideration of
Defendant's Motion for Suppression of Evidence, filed February 23, 2015, memoranda

of law submitted by the parties and after hearing, it is hereby ORDERED and

DECREED that Defendant's request to suppress evidence is DENIED and the Motion to

Suppress is DISMISSED.
                                                                       ,   ,; ...
                                                                   c::: :---·               -�
                                                                                            rV
                                                                                              ....


                                                                   ?�-S                     rn
                                                                      -·-
                                                                    .•,...
                                                                   •...•   #        -
                                                                                        .   ,,--.....
                                                                                            "'"_.:-_
                                                                                        w    ,rt

                                       BY THE COURT:                   - . -�
                                                                            ·-

                                      {l)w�/{��
                                       PHY�S R. STREITEL.                  J.




                                               18
                                                                                                        1.
                                                                                                        r-
                                                                                                        1